PER CURIAM.
This matter was originally before us in Ganus v. Cuoco et al., 351 So.2d 224.
Subsequent to the denial of an application for rehearing in this court and the denial of application for writs in the Supreme Court of Louisiana, the matter was remanded to the Civil District Court for the Parish of Orleans. Honorable Oliver P. Carriere set the matter down for a contradictory proceeding prior to framing an injunction in accordance with the mandate set forth in our original opinion. Thus, the matter came on for adjudication following a contradictory proceeding before Judge Car-riere on January 27, 1978. On that date, the court issued a preliminary injunction which forms the basis for this appeal by Russell L. Cuoco.
Our review of the entire record and, particularly, the specific wording of the preliminary injunction issued by Judge Carriere causes us to conclude that the judgment of the Civil District Court for the Parish of Orleans is neither manifestly in error nor an abuse of the trial court’s wide discretion.
*969Accordingly, the judgment is affirmed, at appellant’s cost.
AFFIRMED.